Title: To Thomas Jefferson from Albert Gallatin, 16 November 1804
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Friday 16. Nov. 1804
                  
                  Will you have the goodness to read the enclosed intended report, and communicate your opinions thereon. 
                  With sincere respect Your obedt. Servt.
                  
                     Albert Gallatin 
                     
                  
               